DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed January 29, 2021 have been fully considered but they are not persuasive. At the outset, the Examiner acknowledges the addition of new claims 27-33.  Applicant has argued that the combination of Quinn et al., in view of Kuersten as cited below do not meet the claim limitations because one of ordinary skill in the art would not be motivated to combine the references.  In considering Applicant’s arguments, the Examiner notes that at no point does Applicant dispute any of the specific teachings of reference to Quinn et al.  Reference to Quinn et al., is cited for teaching a method of identifying a profile of nucleic acids comprising analyzing nucleotides with a mass spectrometer, determining the molecular masses of the nucleotides, and identifying a particular nucleic acid structure so as to analyze whole-cell nucleic acid extracts and total digests from specific cellular compartments.  Because Applicant does not argue against any specific teachings of Quinn et al., the Examiner contends that the reference still meets the claim limitations.  As detailed below, the teachings of Quinn et al., are modified with reference to Kuersten who teaches a process in which RNA is extracted from whole cells prior to analysis wherein the extraction steps are identical to those recited in the claims.  In making the rejection, the Examiner has relied on KSR in which combining prior art elements according to known methods to yield predictable results is prima facie obvious (MPEP 2141 II A).  The Examiner contends that one of ordinary skill in the art would readily understand that nucleic acids must be extracted from whole cells prior to analysis, and would look to the prior art .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, 9, and 22-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quinn et al., (J. Mass Spectrom. 2013, 48, 703-712) in view of Kuersten (US 2010/0279305).
Regarding claims 1, 27, and 33, Quinn et al., , teach identifying a profile of nucleic acids wherein 5’ monophosphate nucleotides are analyzed with a mass spectrometer (Experimental, page 704, left column), determining the molecular masses of the nucleotides (Experimental, page 704, right column), and identifying a particular nucleic acid structure (Results and Discussion, page 705, right column). Quinn et al., also teach repeated measurements with the mass spectrometer (figures 1 and 2). Quinn et al., teach that identifying a profile of nucleic acids may provide for the analysis of whole-cell nucleic acid extracts and total digests rom specific cellular compartments (conclusions, page 710, right column). Quinn et al., do not teach denaturing a whole cell mixture, extracting nucleic acids with affinity capture media, and eluting nucleic acids from the capture media.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Quinn et al., to extract and purify RNA from a whole-cell sample as taught by Kuersten as combining prior art elements according to known methods to yield predictable results requires only routine skill in the art.
Regarding claims 2 and 3, Quinn et al., teach analysis of nucleotides present in natural DNA and RNA (Results and discussion, page 704, Table 1).
Regarding claims 4-6 and 32, Kuersten teaches detecting RNA from a variety of cells and biopsy material (paragraph 0105).
Regarding claim 8, Quinn et al., teach utilizing anion mobility mass spectrometer (Experimental, page 704, left column).
Regarding claim 9, Quinn et al., teach utilizing heat maps (Experimental, page 704, right column, figure 5) to identify isobaric modified nucleic acids (Characterization of isobaric 
Regarding claims 22-24, Kuersten teaches affinity capture techniques including glass beads and biotin-streptavidin coupling (paragraph 0156).
Regarding claim 25, Kuersten teaches RNA being immunoprecipitated (paragraph 0096).
Regarding claim 26, Quinn et al., teach RNA having post-transcriptional modifications (page 703, left column).
Regarding claims 28-31, Quinn et al., teach nucleotide mixtures comprising ribose and deoxyribose (page 705, Characterization of isobaric mistures by MS/MS, page 709, Effects of isotopic overlap on the quantification of nucleotide mixtures).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference to Applied Biosciences (August 2004) is cited for showing that extraction of nucleic acids (RNA) is well-known, common, and widely utilized in the art.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DWAN A GERIDO/Examiner, Art Unit 1797